Nebraska Advance Sheets
300	290 NEBRASKA REPORTS



That has not occurred in this case. Although DMK and Lanoha
have prevailed on this appeal, they have yet to prove and
obtain a judgment on their liability claim under § 8-1118(1).
Accordingly, we overrule their motion for attorney fees with-
out prejudice.
                       V. CONCLUSION
   For the foregoing reasons, we reverse the judgment of the
district court and remand the cause for further proceedings
consistent with this opinion.
	R eversed and remanded for
	                                 further proceedings.
   Wright, J., not participating.



        P rofessional Firefighters Association of Omaha,
          Local 385, AFL-CIO CLC, et al., appellants,
             v. City of Omaha, Nebraska, a municipal
                       corporation, appellee.
                                    ___ N.W.2d ___

             Filed March 6, 2015.     Nos. S-14-230, S-14-375, S-14-627.

 1.	 Summary Judgment: Appeal and Error. An appellate court will affirm a lower
     court’s grant of summary judgment if the pleadings and admitted evidence show
     that there is no genuine issue as to any material facts or as to the ultimate infer-
     ences that may be drawn from the facts and that the moving party is entitled to
     judgment as a matter of law.
 2.	 Statutes: Judgments: Appeal and Error. The meaning and interpretation of a
     statute are questions of law. An appellate court independently reviews questions
     of law decided by a lower court.
 3.	 Commission of Industrial Relations: Final Orders: Contracts. When
     Nebraska’s Commission of Industrial Relations enters a final order setting
     wages, hours, and terms and conditions of employment which are binding on the
     employer, the order is, in every sense, a contract between the parties.
 4.	 Municipal Corporations: Public Officers and Employees: Ordinances. City
     ordinances related to how city employees should be paid are agreements by the
     city to follow the ordinances and pay employees at the relevant rates.
 5.	 Actions: Employer and Employee: Wages: Attorney Fees: Case Disapproved:
     Appeal and Error. To the extent Brockley v. Lozier Corp., 241 Neb. 449, 488
N.W.2d 556 (1992), authorizes two attorney fee awards under the Nebraska Wage
     Payment and Collection Act to an employee who is unsuccessful at the trial court
     level but successful on appeal, it is disapproved.
                     Nebraska Advance Sheets
	          PROFESSIONAL FIREFIGHTERS ASSN. v. CITY OF OMAHA	301
	                          Cite as 290 Neb. 300

 6.	 Employer and Employee: Employment Contracts: Wages: Words and
     Phrases. Wages under the Nebraska Wage Payment and Collection Act include
     the compensation and benefits that an employer actually pays for labor or serv­
     ices, including amounts which are not paid directly to employees.

   Appeals from the District Court for Douglas County: P eter
C. Bataillon, Judge. Reversed and remanded with directions.
   John E. Corrigan, of Dowd, Howard & Corrigan, L.L.C.,
for appellants.
   Bernard J. in den Bosch, Deputy Omaha City Attorney,
for appellee.
  Heavican, C.J., Connolly, Stephan, McCormack, Miller-
Lerman, and Cassel, JJ.
   Stephan, J.
   The Nebraska Wage Payment and Collection Act (the Act)1
defines “[w]ages” as “compensation for labor or services
rendered by an employee, including fringe benefits, when
previously agreed to and conditions stipulated have been met
by the employee.”2 In these consolidated cases, firefighters
employed by the City of Omaha (the City) and represented by
a union filed suit under the Act for wages they claimed were
due under an order entered by Nebraska’s Commission of
Industrial Relations (CIR). The principal issue in these appeals
is whether the claimed wages were “agreed to” as of the date
of the CIR order or, rather, as of the later date when the par-
ties’ conflicting interpretations of that order were resolved
by the district court. We conclude the wages were agreed to
on the date of the final CIR order and reverse, and remand
with directions.
                      I. BACKGROUND
   Appellants are (1) the Professional Firefighters Association
of Omaha, Local 385, AFL-CIO CLC, the recognized exclusive

 1	
      See Neb. Rev. Stat. §§ 48-1228 to 48-1234 (Reissue 2010 & Cum. Supp.
      2014).
 2	
      § 48-1229(6).
    Nebraska Advance Sheets
302	290 NEBRASKA REPORTS



collective bargaining representative for a unit of Omaha fire
department employees; (2) Steve LeClair, the president of
the association; and (3) individual employees covered by the
bargaining unit represented by Local 385. They will be collec-
tively referred to herein as “the firefighters.”
    On or about December 29, 2007, a collective bargaining
agreement between the firefighters and the City expired. The
parties were unable to reach a new agreement and therefore
litigated a wage case before the CIR. The CIR issued its find-
ings and order on December 23, 2008, and then, after the
parties sought clarification, issued a final order in the case on
February 18, 2009. This order set the minimum and maximum
pay rate for the period January 1 through December 31, 2008.
Neither party appealed from the CIR orders.
    The CIR’s final order gave the City 90 days to pay in one
lump sum all adjustments and compensation resulting from the
order. On May 6, 2009, the firefighters notified the City that
they disagreed with how the City was implementing the CIR
orders in various respects, including that the City was not com-
plying with Omaha Mun. Code, ch. 23, art. III, div. 3, § 23-148
(2001). That section provides:
         When a uniformed member of the fire or police depart-
      ment is paid at a rate which exceeds that at which such
      member’s senior in rank, grade or class is being paid,
      such senior officer or officers shall be increased to the
      next higher step within the assigned pay range irrespec-
      tive of the date of last increase. The effective date of
      such increase shall become the anniversary date for pay
      purposes each year thereafter until promoted or demoted.
      This provision shall not apply when a member has been
      reduced in pay, grade or class for disciplinary reasons or
      when he has not been granted a pay increase due to unsat-
      isfactory performance; neither shall it apply when such
      condition is the result of [the] use of the two-step salary
      increase provision.
    After the CIR orders, the City paid certain firefighters
who were more senior in rank, grade, or class less money
than lower ranking firefighters. The City did so based on its
understanding that because the CIR orders allowed for overlap
                      Nebraska Advance Sheets
	           PROFESSIONAL FIREFIGHTERS ASSN. v. CITY OF OMAHA	303
	                           Cite as 290 Neb. 300

between the ranks in terms of pay, the orders preempted
§ 23-148. In addition, the City interpreted the CIR orders as
not requiring either “hazmat” certification pay for certain fire-
fighters or specialty shift pay premiums for paramedics.
   On June 3, 2009, the firefighters filed two declaratory judg-
ment actions in the district court for Douglas County, seeking
declarations that the City was misinterpreting the terms of the
CIR orders. The actions included an allegation that the City
was not properly paying wages due. On June 23, while the
declaratory judgments were pending, the firefighters also filed
a wage claim with the City’s comptroller.3 This claim alleged
the City owed additional wages to certain firefighters based on
the 2008 and 2009 CIR orders and § 23-148. It asserted that
if the claim was disallowed, the firefighters would file suit
against the City under the Act.
   On January 13, 2012, the district court resolved the declara-
tory judgment actions and determined the City owed additional
wages because it had failed to comply with the CIR orders and
§ 23-148. On March 13, the City denied the wage claim the
firefighters had previously filed. On April 10, the firefighters
brought this suit in district court under the Act. They allege the
total wages in dispute amount to $1,515,718.20.
   The parties agreed there were no genuine issues of mate-
rial fact and filed cross-motions for summary judgment. The
district court granted summary judgment in favor of the City. It
reasoned that until it made its decisions in the declaratory judg-
ment actions, “there was uncertainty as to what the rights and
responsibilities of the parties were” with respect to wages due
and that thus, until that time, no wages were “previously agreed
to” under the Act, so the firefighter’s 2009 claim was not ripe.
In a subsequent order in response to a motion for reconsidera-
tion filed by the firefighters, the district court transcribed the
judgments it had entered in the declaratory judgment actions,
but again held that the firefighters had no valid claim under the
Act. The firefighters filed three separately docketed notices of
appeal, which were consolidated. We granted the firefighters’
petition to bypass the Nebraska Court of Appeals.

 3	
      See Neb. Rev. Stat. § 14-804 (Reissue 2012).
    Nebraska Advance Sheets
304	290 NEBRASKA REPORTS



               II. ASSIGNMENTS OF ERROR
   The firefighters assign that the district court erred when
it (1) found their claim was not covered by the Act and (2)
denied them attorney fees authorized by § 48-1231.
                III. STANDARD OF REVIEW
   [1] An appellate court will affirm a lower court’s grant of
summary judgment if the pleadings and admitted evidence
show that there is no genuine issue as to any material facts or
as to the ultimate inferences that may be drawn from the facts
and that the moving party is entitled to judgment as a matter
of law.4
   [2] The meaning and interpretation of a statute are questions
of law. An appellate court independently reviews questions of
law decided by a lower court.5
                         IV. ANALYSIS
   In these appeals, the only issues before us are whether the
firefighters had a valid claim under the Act and, if so, whether
they should receive attorney fees under the Act. We are aware
that the Act has been amended since the expiration of the col-
lective bargaining agreement and the issuance of the CIR and
district court orders. However, there are no substantive revi-
sions and, thus, we will refer to the current version.
                    1. Agreement on Wages
   The firefighters sought recovery from the City under a pro-
vision of the Act which states:
     An employee having a claim for wages which are not
     paid within thirty days of the regular payday designated
     or agreed upon may institute suit for such unpaid wages
     in the proper court. If an employee establishes a claim
     and secures judgment on the claim, such employee shall
     be entitled to recover (a) the full amount of the judgment

 4	
      Potter v. Board of Regents, 287 Neb. 732, 844 N.W.2d 741 (2014); C.E. v.
      Prairie Fields Family Medicine, 287 Neb. 667, 844 N.W.2d 56 (2014).
 5	
      Pinnacle Enters. v. City of Papillion, 286 Neb. 322, 836 N.W.2d 588
      (2013).
                     Nebraska Advance Sheets
	          PROFESSIONAL FIREFIGHTERS ASSN. v. CITY OF OMAHA	305
	                          Cite as 290 Neb. 300

      and all costs of such suit and (b) if such employee has
      employed an attorney in the case, an amount for attor-
      ney’s fees assessed by the court, which fees shall not
      be less than twenty-five percent of the unpaid wages. If
      the cause is taken to an appellate court and the plaintiff
      recovers a judgment, the appellate court shall tax as costs
      in the action, to be paid to the plaintiff, an additional
      amount for attorney’s fees in such appellate court, which
      fees shall not be less than twenty-five percent of the
      unpaid wages.6
The term “wages” is defined by the Act as “compensation for
labor or services rendered by an employee, including fringe
benefits, when previously agreed to and conditions stipulated
have been met by the employee, whether the amount is deter-
mined on a time, task, fee, commission, or other basis.”7
   This case differs from the typical case brought to recover
wages under the Act in two respects. First, there were 654
named plaintiffs asserting wage claims. Of these, 394 persons
obtained judgments in varying amounts. Second, the actual
wage entitlement issue was litigated in separate declaratory
judgment actions while the wage claim was pending before
the City and before the action from which these appeals arise
was filed in district court. This procedural course was dictated
by Nebraska law governing claims against a city of the metro-
politan class. Section 14-804 specifies the procedure for filing
such claims. We have held that the filing of a claim pursuant
to § 14-804 is a procedural prerequisite to the prosecution of
a wage claim against a city in the district court pursuant to
the Act.8 Section 14-804 provides that when a claim of any
person against the city “is disallowed, in whole or in part, by
the city council, such person may appeal from the decision of
said city council to the district court of the same county, as
provided in section 14-813.” Thus, the firefighters could not

 6	
      § 48-1231(1).
 7	
      § 48-1229(6).
 8	
      See, Hawkins v. City of Omaha, 261 Neb. 943, 627 N.W.2d 118 (2001);
      Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).
    Nebraska Advance Sheets
306	290 NEBRASKA REPORTS



seek relief in district court under the Act until the City denied
their wage claim, which did not occur until after the declara-
tory judgment actions were resolved.
   But the firefighters were not prevented from seeking declar-
atory relief while their wage claim remained pending before
the City. An action for a declaratory judgment which involves
unpaid wages allegedly owed by a city is distinct from an
action for unpaid wages under the Act.9 Although the result of
such a declaratory judgment may be that a city will eventually
have to pay money to the plaintiffs, the action is not a claim
for money damages, but, rather, an action for declaration of
rights.10 Here, when the declaratory judgment actions were
resolved and the City disallowed their pending wage claim, the
firefighters timely filed this action in district court pursuant to
Neb. Rev. Stat. § 14-813 (Reissue 2012), asserting their claim
under the Act.
   This procedural history is important to our resolution of
the primary issue in this appeal, which is the point in time
when wages payable to the firefighters for their work in
2008 were “agreed to” by the parties within the meaning of
the Act. Specifically, were the wages “agreed to” at the time
of the final CIR order in 2009, as the firefighters contend,
or were they not “agreed to” until the declaratory judgment
actions were resolved in 2012, as the district court determined
and the City argues on appeal? The date of the agreement
determines whether the firefighters had a valid claim on June
23, 2009.
   The district court reasoned that the claim filed by the fire-
fighters in 2009 was not ripe, because until it resolved the
declaratory judgment actions in 2012, “there was uncertainty
as to what the rights and responsibilities of the parties [under
the CIR orders] were.” The court concluded that there thus was
no agreement as to the firefighters’ 2008 compensation until
the parties accepted the court’s 2012 decision in the declara-
tory judgment actions “by either not appealing or following the
Court’s decision.”

 9	
      Calabro v. City of Omaha, 247 Neb. 955, 531 N.W.2d 541 (1995).
10	
      Id.
                      Nebraska Advance Sheets
	           PROFESSIONAL FIREFIGHTERS ASSN. v. CITY OF OMAHA	307
	                           Cite as 290 Neb. 300

   This reasoning is incorrect. In virtually every case brought
under the Act, the employee and the employer dispute whether
wages are owed based on an existing contract or agreement
of some sort. The court then determines which party’s inter-
pretation of that agreement is correct.11 The fact that there is
a reasonable disagreement between the parties as to how the
agreement regarding compensation should be interpreted does
not mean that no agreement as to wages due exists until the
dispute is resolved by a court.
   For example, in Fisher v. PayFlex Systems USA,12 two
employees alleged they were entitled to be paid upon separa-
tion from employment for their earned but unused “‘paid time
off’” hours per the employee handbook. The employer argued
they were not so entitled, because those hours were not vaca-
tion hours. In a 4-to-3 decision, we held the employees were
correct. But even the fact that three members of this court
agreed with the employer’s interpretation of the handbook at
issue did not defeat the employees’ claims under the Act. The
employer was held liable despite the existence of a reasonable
disagreement as to whether the wages were owed pursuant
to the parties’ agreement, which was ultimately decided by
this court.
   The only mention of “reasonable dispute” in the Act is the
final sentence of § 48-1231(1), which addresses the circum-
stance in which an employee fails to recover a judgment on
a wage claim. That sentence provides: “If the court finds that
no reasonable dispute existed as to the fact that wages were
owed or as to the amount of such wages, the court may order
the employee to pay the employer’s attorney’s fees and costs

11	
      See, e.g., Roseland v. Strategic Staff Mgmt., 272 Neb. 434, 722 N.W.2d
499 (2006) (superseded by statute as stated in Coffey v. Planet Group, 287
Neb. 834, 845 N.W.2d 255 (2014)); Rauscher v. City of Lincoln, 269 Neb.
267, 691 N.W.2d 844 (2005); Kinney v. H.P. Smith Ford, 266 Neb. 591,
      667 N.W.2d 529 (2003); Moore v. Eggers Consulting Co., 252 Neb. 396,
      562 N.W.2d 534 (1997) (superseded by statute as stated in Coffey, supra
      note 11); Sindelar v. Canada Transport, Inc., 246 Neb. 559, 520 N.W.2d
203 (1994).
12	
      Fisher v. PayFlex Systems USA, 285 Neb. 808, 810, 829 N.W.2d 703, 707
      (2013).
    Nebraska Advance Sheets
308	290 NEBRASKA REPORTS



of the action as assessed by the court.” There is no provision
in the Act stating that the existence of a reasonable dispute
between the parties affects the employer’s liability. To the
contrary, the reasonableness of the dispute is not even an issue
with respect to the employer’s obligation to pay the employ-
ee’s attorney fees if the employee prevails. The plain language
of § 48-1231 simply provides that if the employee establishes
a claim and secures a judgment on it, he or she is entitled to
recover the full amount of the judgment and attorney fees of
not less than 25 percent of the unpaid wages. We will not read
into a statute a meaning that is not there.13
   [3,4] In this case, the “agreement” of the parties with respect
to 2008 compensation consisted of the CIR orders entered in
2008 and 2009 and the language of § 23-148. When the CIR
enters a final order setting wages, hours, and terms and con-
ditions of employment which are binding on the employer,
the order is, in every sense, a contract between the parties.14
Moreover, we have held that Omaha city ordinances related
to how city employees should be paid are agreements by the
City to follow the ordinances and pay employees at the rel-
evant rates.15 In a typical case, a disagreement of the parties
regarding compensation due would be resolved by a court in an
action brought by an employee under the Act. The fact that the
disagreement here was resolved in separate declaratory judg-
ment actions which were decided before the firefighters could
file suit pursuant to § 14-813 does not affect the City’s liability
under the Act.
   We are not persuaded by the City’s argument that the Court
of Appeals’ decision in Freeman v. Central States Health
& Life Co.16 supports its position that the wages were not

13	
      See, Kerford Limestone Co. v. Nebraska Dept. of Rev., 287 Neb. 653, 844
N.W.2d 276 (2014); SourceGas Distrib. v. City of Hastings, 287 Neb. 595,
      844 N.W.2d 256 (2014).
14	
      Transport Workers v. Transit Auth. of Omaha, 216 Neb. 455, 344 N.W.2d
459 (1984).
15	
      See Hawkins, supra note 8.
16	
      Freeman v. Central States Health & Life Co., 2 Neb. Ct. App. 803, 515
N.W.2d 131 (1994).
                      Nebraska Advance Sheets
	           PROFESSIONAL FIREFIGHTERS ASSN. v. CITY OF OMAHA	309
	                           Cite as 290 Neb. 300

“previously agreed to” under the Act until the declaratory
judgments were entered. In that case, two employees brought
an action under the Act claiming they were entitled to wages
for overtime. One employee had agreed to a salary of $1,545
per month, and the other had agreed to a salary of $1,436 per
month. Both apparently expected to work 38.75 hours per
week for their salaries and claimed they were entitled to com-
pensation for overtime under the federal Fair Labor Standards
Act (FLSA)17 for hours worked over and above that amount.
The Court of Appeals reversed a judgment for the employees,
concluding there was no agreement between the parties to
pay overtime, because the FLSA is the exclusive remedy for
enforcement of rights created under it and thus the employees
could not use the Act to enforce rights they possessed under
the FLSA. This determination that the FLSA could not be
the statutory source of a previous agreement regarding com-
pensation under the Act is factually distinguishable from the
instant case. Here, there clearly was a previous agreement,
consisting of the CIR orders and § 23-148, upon which the
firefighters’ claims were based. And unlike the FLSA, we
have previously held that Omaha city ordinances related to
pay scale can be the basis of a “previous agreement” under
the Act.18
   The City contends that a finding that an agreement existed
for purposes of the Act prior to the resolution of the declara-
tory judgment actions would produce an unduly harsh result.
It argues that once a dispute arose between the City and
the firefighters about what wages were due under the CIR
orders and § 23-148, it found itself in the unenviable posi-
tion of either disputing the firefighters’ interpretation of the
CIR orders and § 23-148 and putting itself at risk of paying
at least 25 percent of the disputed wages as attorney fees
under the Act, or paying the wages the firefighters demanded
under protest and trying to recover them later if the City
prevailed in the declaratory judgment actions. Clearly, the
City’s exposure in this case is greatly magnified by the fact

17	
      See 29 U.S.C. § 201 et seq. (2012 & Supp. I 2013).
18	
      See Hawkins, supra note 8.
    Nebraska Advance Sheets
310	290 NEBRASKA REPORTS



that the disputed agreement arose in the context of collective
bargaining. But the Act expressly defines “[e]mployer” to
include “the state or any . . . political subdivision.”19 And the
Act does not distinguish an employer’s liability for attorney
fees resulting from nonpayment of wages owing to multiple
employees under a collective bargaining agreement from the
more typical circumstance of a wage claim asserted by an
individual employee.
   For these reasons, we conclude that the district court erred
in determining that the firefighters did not have a valid claim
under the Act.

                         2. Attorney Fees
   As noted, § 48-1231(1) provides that if an employee estab-
lishes a claim and secures a judgment on it, he or she shall
receive the full amount of the judgment and “an amount for
attorney’s fees assessed by the court, which fees shall not be
less than twenty-five percent of the unpaid wages.” Section
48-1231(1) further provides:
      If the cause is taken to an appellate court and the plaintiff
      recovers a judgment, the appellate court shall tax as costs
      in the action, to be paid to the plaintiff, an additional
      amount for attorney’s fees in such appellate court, which
      fees shall not be less than twenty-five percent of the
      unpaid wages.
   The firefighters argue that the total amount of unpaid wages
was $1,515,718.20, which includes $259,118 in pension con-
tributions made by the City to the board of trustees of the
City’s Police and Fire Retirement System’s pension fund (pen-
sion fund) based upon the additional wages which the court
determined the City owed. The firefighters contend that they
were entitled to an attorney fee award of at least 25 percent
of that amount, or $378,929.55, by the district court and that
they are entitled to an additional award of the same amount by
this court. The City disputes that the firefighters are entitled to
two attorney fee awards if they prevail in this appeal. The City

19	
      § 48-1229(2).
                 Nebraska Advance Sheets
	      PROFESSIONAL FIREFIGHTERS ASSN. v. CITY OF OMAHA	311
	                      Cite as 290 Neb. 300

also argues that the computation of any attorney fees should
not include the contribution the City made to the pension fund,
because that amount does not constitute “wages” within the
meaning of the Act.

                     (a) One Award or Two?
    The second sentence of § 48-1231(1) requires a trial court
to award attorney fees to an employee who “establishes a
claim and secures judgment on the claim.” The third sentence
requires an appellate court to award attorney fees where a
“plaintiff recovers a judgment” on appeal. Because the “plain-
tiff” in an action under the Act will always be an “employee”
claiming unpaid wages, we regard these terms as used in the
statute to be synonymous. We construe these two sentences
to require a trial or appellate court which finds merit in an
employee’s wage claim to award attorney fees of at least 25
percent of the unpaid wages found due.
    This could result in an employee’s receiving two attorney
fee awards. If a trial court finds merit in an employee’s claim
for unpaid wages, it is required to enter judgment for the
amount of wages due plus attorney fees of at least 25 percent
of the unpaid wages. If the employer then appeals, but the
employee prevails on appeal, the employee would be entitled
to an additional attorney fee award of at least 25 percent of the
unpaid wages by the appellate court.
    But it does not result in the firefighters’ receiving two
attorney fee awards here. The district court found the firefight-
ers had no valid claim under the Act. Therefore, they did not
“establish[] a claim and secure[] judgment on the claim” in the
trial court, and under the plain language of § 48-1231(1), they
are not entitled to an attorney fee award for the trial proceed-
ings. Because, however, we determine that the firefighters do
have a valid claim under the Act, they have “recover[ed] a
judgment” on appeal and are entitled to an award of attorney
fees by this court. This construction of § 48-1231(1) achieves
the statute’s purpose in that it prevents an employer from being
punished for winning at trial, yet ensures that employees will
be fully compensated for reasonable attorney fees incurred in
    Nebraska Advance Sheets
312	290 NEBRASKA REPORTS



the litigation, because the appellate court may award attorney
fees in excess of the statutory minimum where an appropriate
showing is made.20
   [5] Although we have not specifically addressed this issue
in the past, our interpretation today is in accord with our
case law. We have consistently approved two attorney fee
awards, one for trial and one for the appeal, in cases where
the employee was successful at both levels.21 But in Brockley
v. Lozier Corp.,22 we reversed a trial court judgment in favor
of an employer and directed that the employee be awarded
a 25-percent attorney fee by the trial court and an addi-
tional 25-percent attorney fee for the appeal. In reaching this
result, we did not examine or analyze the specific language
of § 48-1231(1), as we have done here. We conclude that to
the extent Brockley authorizes two attorney fee awards under
the Act to an employee who is unsuccessful at the trial court
level but successful on appeal, it is disapproved. Because the
firefighters did not establish their claim and secure a judgment
on it in the district court, they are not entitled to attorney fees
for the trial. But because they were successful in recovering a
judgment on appeal, they are entitled to an attorney fee award
from this court under the Act.

                  (b) Pension Contributions
   The remaining issue is whether the City’s contributions to
the pension fund as the result of the additional wages found
due should be included in the amount on which the attorney
fee award is based. The record reflects that the City’s man-
datory contributions to the pension fund are calculated as a
percentage of wages due and are used to fund benefits paid
to firefighters upon retirement. The retirement benefits are
calculated based on a percentage of an employee’s pay from
the highest consecutive 26 biweekly payroll periods within the

20	
      See, Herrington v. P.R. Ventures, 279 Neb. 754, 781 N.W.2d 196 (2010);
      Concrete Indus. v. Nebraska Dept. of Rev., 277 Neb. 897, 766 N.W.2d 103
      (2009).
21	
      See cases cited supra note 11.
22	
      Brockley v. Lozier Corp., 241 Neb. 449, 488 N.W.2d 556 (1992).
                      Nebraska Advance Sheets
	           PROFESSIONAL FIREFIGHTERS ASSN. v. CITY OF OMAHA	313
	                           Cite as 290 Neb. 300

employee’s final 5 years of service. The percentage used to
calculate the benefit ranges from 45 to 69 percent, depending
upon the employee’s years of service.
   As noted, “[w]ages” under the Act include “fringe ben-
efits,” which the Act defines as including “sick and vacation
leave plans, disability income protection plans, retirement,
pension, or profit-sharing plans, health and accident benefit
plans, and any other employee benefit plans or benefit pro-
grams regardless of whether the employee participates in such
plans or programs.”23 The firefighters argue that the City’s
contributions to the pension fund on behalf of an employee
are a “fringe benefit” within this definition. But the City
contends that they are not, because the benefits are paid to
a third party and an individual employee “has no entitlement
to them.”24
   [6] We have held that “wages” under the Act include a bonus
received by an employee,25 the cash value of a life insurance
policy,26 an employee’s share of profits,27 and unused vacation
time.28 It is true that in each of these cases, the benefit was
paid to the employee. But the Act itself contains no language
specifically requiring that a fringe benefit be received by an
employee in order to be includable in the statutory definition
of “wages.” To the contrary, § 48-1229(4) includes various
“retirement, pension, or profit-sharing plans” and “any other
employee benefit plans or benefit programs” in the definition
of fringe benefits, “regardless of whether the employee par-
ticipates in such plans or programs.” Reading §§ 48-1229(4)
and (6) together, we conclude that “wages” under the Act
include the compensation and benefits that an employer actu-
ally pays for labor or services, including amounts which are

23	
      § 48-1229(4) and (6) (emphasis supplied).
24	
      Brief for appellee at 26.
25	
      Law Offices of Ronald J. Palagi v. Howard, 275 Neb. 334, 747 N.W.2d 1
      (2008).
26	
      Sindelar, supra note 11.
27	
      Suess v. Lee Sapp Leasing, 229 Neb. 755, 428 N.W.2d 899 (1988)
      (superseded by statute as stated in Kinney, supra note 11).
28	
      Fisher v. PayFlex USA, supra note 12; Roseland, supra note 11.
    Nebraska Advance Sheets
314	290 NEBRASKA REPORTS



not paid directly to employees. Thus, the City’s contribution
to the pension fund based upon the additional compensation
which it was required to pay to the firefighters for 2008 should
be included in the amount utilized to calculate the attorney
fee award.
                   (c) Computation of Award
   The City was required to pay a total of $1,515,718.20 in
additional wages and benefits due under the 2008 and 2009
CIR orders. This amount includes the $259,118 in pension
contributions made by the City to the pension fund. Because
the firefighters have recovered a judgment on appeal, they
are entitled to an attorney fee award of at least $378,929.55,
representing 25 percent of the wages due. We decline to award
additional attorney fees in this case.
                        V. CONCLUSION
   For the foregoing reasons, we reverse the judgment of the
district court and remand the cause to the district court with
directions to enter judgment for the firefighters and against the
City in the amount of $378,929.55, representing the statutory
attorney fee award for recovery of judgment on appeal.
                      R eversed and remanded with directions.
   Wright, J., participating on briefs.



     In   re   Guardianship and Conservatorship of Donald D.
               Barnhart, a person in need of protection.
                 Alice F. Barnhart and Sherry Heady,
                    appellees, v. Valley L odge 232
                    A.F. & A.M. et al., appellants.
                                  ___ N.W.2d ___

                       Filed March 6, 2015.     No. S-14-420.

 1.	 Standing: Jurisdiction: Parties. Standing is a jurisdictional component of a
     party’s case because only a party who has standing may invoke the jurisdiction of
     a court.
 2.	 Jurisdiction. The question of jurisdiction is a question of law.
 3.	 Statutes. Statutory interpretation presents a question of law.